Citation Nr: 1627652	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in St. Paul, Minnesota

THE ISSUE

Whether the termination of the appellant's death pension benefits on the basis of excessive countable income was proper.

(The issue of entitlement to service connection for the cause of the Veteran's death are addressed in a separate concurrently-issued decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to January 1975.  He died in December 1983 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

In May 2015, the Board remanded the appellant's claim challenging the propriety of the termination of death benefits for additional development, and the claim has now been returned to the Board for further appellate review.   

As indicated above, the issue of entitlement to service connection for the cause of the Veteran's death are addressed in a separate concurrently-issued decision pursuant to BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(4) (where there are issues dependent on completely different law and facts, which include corpus and income, separate decisions are required).  This case has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefits Management System (VBMS) systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Board remanded the appellant's claim challenging the propriety of the discontinuance of death benefits in order to clarify the type of monthly compensation she receives from the Social Security Administration (SSA), as SSA Supplemental Security Income (SSI) is not countable income for purposes of the VA death pension.  See 38 C.F.R. § 3.272(a) (2015).  Further, the AOJ was directed to request that the appellant report her unreimbursed medical expenses so that such eligible expenses could be excluded from her countable income.  

The Board issued this remand on May 13, 2015 and sent a copy to the appellant's address of record, and on May 19, 2015, per the Board's remand directives, the RO sent the financial information request to the appellant at her address of record at the time; however, the postal service recently returned both the Board decision and the letter as undeliverable.  (The original May 19, 2015 letter is associated with the Veteran's VVA file, and the Board decision, returned Board decision, and returned letter are associated with the VBMS file.)  After issuing this letter, the AOJ readjudicated the claim, as reflected in an August 2015 supplemental statement of the case, which was sent to the appellant's then-address of record.

In September 2015, the appellant submitted a statement regarding her claim seeking service connection for the Veteran's cause of death (the appeal of which is the subject of a separate decision), and her statement also contained her new address.  Accordingly, all returned mail should be resent to the appellant's reported new address, after which her claim should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Resend the Board's May 13, 2015 decision, the May 19, 2015 notice letter (located in the VVA file), and the August 2015 supplemental statement of the case, and any other correspondence mailed to the appellant's prior address and returned as undeliverable, to the appellant's current address as reported in her September 2015 correspondence.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




